                 Case 1:21-cv-01586-JMF Document 20 Filed 08/04/21 Page 1 of 1
                                                                    Lucy E. Hill                                                             Dentons Cohen & Grigsby P.C.
                                                                    Shareholder                                                               625 Liberty Avenue, 5th Floor
                                                                                                                                                Pittsburgh, PA 15222-3152
                                                                    lucy.hill@dentons.com
                                                                                                                                                             United States
                                                                    D 412-297-4719
                                                                                                                                                              dentons.com




                                                                            August 3, 2021

Via ECF

The Honorable Judge Jesse M. Furman
Southern District of New York
40 Foley Square
New York, NY 10007

             Re:           Williams v. Plant Growers Workshop, Inc., Case No. 1:21-cv-01586

Dear Judge Furman:

        We represent defendant Plant Growers Workshop, Inc. (“Defendant”) in the above-referenced
matter. Together with counsel for Plaintiff, we jointly and respectfully move this Court to stay all case
deadlines in this action for forty-five (45 days), from August 3, 2021 to September 17, 2021.

         This requested stay will permit the parties to finalize their efforts to bring about the voluntary
dismissal of all claims asserted in this action without further litigation. Once those efforts are complete,
the parties will file a stipulation of voluntary dismissal.


                                                                                  Sincerely,

                                                                                  DENTONS COHEN & GRIGSBY P.C.

                                                                                  /s/ Lucy E. Hill

                                                                                  By: Lucy E. Hill
                                                                         The only forthcoming deadline in this case is for the parties to
LEH/
                                                                         submit their joint letter, the contents of which are described at ECF
Copy to: All counsel of record (via ECF)
                                                                         No. 6. The deadline for the parties to do so is hereby extended until
                                                                         September 17, 2021. Additional extensions are unlikely to be
                                                                         granted on the basis of settlement negotiations alone. The Clerk of
                                                                         Court is directed to terminate ECF No. 19. SO ORDERED.




                                                                                                                                                                    August 4, 2021

Davis Brown ► East African Law Chambers ► Eric Silwamba, Jalasi and Linyama ► Durham Jones & Pinegar ► LEAD Advogados ► Rattagan
Macchiavello Arocena ► Jiménez de Aréchaga, Viana & Brause ► Lee International ► Kensington Swan ► Bingham Greenebaum ► Cohen &
Grigsby ► Sayarh & Menjra ► Larraín Rencoret ► For more information on the firms that have come together to form Dentons, go to
dentons.com/legacyfirms

Dentons is a global legal practice providing client services worldwide through its member firms and affiliates. Please see dentons.com for Legal Notices.
